Shulman, Judge.
The sole enumeration of error in this appeal from appellants’ convictions of armed robbery is on the general *663grounds. Since the evidence, when viewed in the light most favorable to the prosecution, would have authorized a jury to find appellants guilty of armed robbery beyond a reasonable doubt, the judgment is affirmed under Rule 36 of the rules of this court (Code Ann. § 24-3636).
Submitted November 5, 1979 —
Decided December 3, 1979.
J. Douglas Willix, for appellants.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, C. J., and Carley, J., concur.